BURNETT, Judge,
specially concurring.
I agree with the ultimate conclusion that the judgment must be vacated and the case remanded. Rather than joining in the court’s entire opinion, I reach this result upon the narrow ground that the magistrate failed, in his findings of fact and conclusions of law, to distinguish clearly between insuring the vendor’s interest and insuring the vendee’s interest. This distinction is crucial to understanding the issues in the case. The magistrate’s failure to articulate and to apply this distinction has produced ambiguity in his findings of fact concerning “insurance” and it has obscured the legal reasoning by which he determined the parties’ respective duties to procure such “insurance.” Where a trial judge neither makes satisfactory findings on contested issues of fact nor enunciates the legal standard governing his decision, the proper appellate response is simply to vacate the judgment and to remand the case. See, e. g., Lynch v. Lynch, 106 Idaho 842, 683 P.2d 878 (1984).